     Case: 1:18-cv-04990 Document #: 61 Filed: 12/10/18 Page 1 of 6 PageID #:579




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


 MARSHALL SMITH, BRANDON
 HERMAN, CHAD PATERSON,
 JEFFERY ROBERTS, MICHAEL
 WILL, SUSAN WINSTEAD, ROBERT
 BOHANNON, HOLLY
 BUCKINGHAM, RICHARD
 MORELLO, JR., ROBERT HARRIS,                             Civil Action No. 1:18-cv-4990
 AMANDA LARISCY, and CHARLES
 NEWMAN, individually and on behalf of                    CLASS ACTION
 all similarly situated persons,
                                                          Jury Trial Demanded
            Plaintiff,
                                                          Hon. Edmond E. Chang
       v.

 COMPLYRIGHT, INC., a Minnesota
 corporation,

            Defendant.


        MOTION TO RECONSIDER/RESET INITIAL DISCOVERY DEADLINES


        Defendant ComplyRight Inc. (“ComplyRight”), by and through its undersigned counsel,

respectfully requests that the Court reconsider and reset discovery deadlines consistent with the

Mandatory Initial Discovery Pilot Project Standing Order that went into effect on December 1,

2018 (the “Amended Standing Order”). In support of this motion, ComplyRight states as follows:

        1.        On April 27, 2017, the Hon. Rubén Castillo entered General Order 17-0005 which

implemented the Mandatory Initial Discovery Pilot (“MIDP”) program in the Northern District of

Illinois.
    Case: 1:18-cv-04990 Document #: 61 Filed: 12/10/18 Page 2 of 6 PageID #:580




       2.      The initial MIDP Standing Order (“Initial Standing Order”) applied to cases filed

on or after June 1, 20171 and required, inter alia, that parties file Answers within the time set forth

in Rule 12(a)(1)-(3) even if the parties had filed or intended to file a dispositive motion; required

parties to serve initial discovery responses no later than 30 days after the first pleading; and

required parties to produce the ESI identified in their initial discovery responses within 40 days of

serving the initial discovery responses.

       3.      On September 4, 2018, this Court entered an order following a status hearing which

set deadlines for the filing of Plaintiffs’ Consolidated Amended Complaint (September 10, 2018),

ComplyRight’s Answer to the Consolidated Amended Complaint (October 10, 2018), and set the

following initial discovery disclosure deadlines consistent with the MIDP program and the Initial

Standing Order: initial disclosures due November 11, 2018; written discovery requests issued no

later than December 3, 2018; disclosure of ESI discovery by December 24, 2018; and setting a fact

discovery deadline of May 31, 2019. [Dkt. 025]2

       4.      On October 24, 2018, ComplyRight filed a Motion to Dismiss Consolidated

Amended Class Action Complaint (“Motion to Dismiss”) [Dkt. 041]; Motion to Strike Class

Allegations (“Motion to Strike”) [Dkt. 043]; and its Answer to the Consolidated Amended Class

Action Complaint [Dkt. 038] as required by the MIDP program and Initial Standing Order.




1
 The Initial Order also excluded certain classes of cases from the MIDP program, such as cases
exempted by Rule 26 or cases transferred by the Judicial Panel on Multidistrict Litigation
(“JPML”). This case was the subject of a motion to transfer this action before the JPML [Dkt. 14];
the motion was withdrawn after plaintiffs agreed to file a Consolidated Amended Complaint in
this case. [Dkt. 25]
2
  On November 12, 2018 this Court granted a joint motion to extend initial discovery and ESI
disclosure deadlines, with initial disclosures due by November 20, 2018 and ESI due by December
31, 2018. [Dkt. 50]



                                                  2
    Case: 1:18-cv-04990 Document #: 61 Filed: 12/10/18 Page 3 of 6 PageID #:581




       5.      The motions are currently pending with an upcoming due date for the reply briefs

in support of the Motion to Dismiss and Motion to Strike set for December 10, 2018. [Dkt. 047]3

No date is currently set for hearing on the motions.

       6.      The parties have complied with all discovery deadlines to date.

       7.      On November 28, 2018, U.S. Courts sent an email (the “Email”) to inform

practitioners that the MIDP program is amended effective December 1, 2018. According to the

Email and the Amended Standing Order: “answers need not be filed while a Rule 12 motion is

pending. As a result, answers no longer will be required – and the MIDP response period will not

be triggered – while a motion is pending under Rule 12(b)(6).” (See Email attached as Ex. A). The

Email explained that the “District is making this change in response to comments suggesting that

the early-answer requirement of the MIDP imposed unnecessary costs on parties who ultimately

succeeded on Rule 12 motions.” See Ex. A.

       8.      While no date has been set for hearing of ComplyRight’s motions, ComplyRight

believes it will prevail on the legal challenges to Plaintiffs’ Consolidated Amended Class Action

Complaint.

       9.      Proceeding with the initial expedited discovery deadlines as required by the Initial

Standing Order and originally set by the September 4, 2018 Order [Dkt. 025] (and subsequent

amendments [Dkt. 050]) has already resulted in costs to ComplyRight that it would not have

incurred at this stage of the litigation in the absence of the MIDP program and Initial Standing

Order because the Federal Rules of Civil Procedure typically do not require an Answer to be filed

until Rule 12 motions have been decided.


3
  On September 24, 2018, ComplyRight filed an Unopposed Motion to Answer, Move or
Otherwise Respond to the Consolidated Amended Class Action Complaint that was filed on
September 10, 2018 [Dkt. 032], which was granted by the Court [Dkt. 035].



                                                 3
    Case: 1:18-cv-04990 Document #: 61 Filed: 12/10/18 Page 4 of 6 PageID #:582




       10.     ComplyRight will likely continue to experience unnecessary defense costs in

connection with the expedited initial discovery disclosure deadlines of the MIDP program and

Initial Standing Order. The unnecessary defense costs likely to result under the expedited initial

discovery disclosure deadline will be even more pronounced if ComplyRight prevails, even in part,

on the Motions to Dismiss and Strike.

       11.     ComplyRight requests that the initial discovery deadline order of September 4,

2018 [Dkt. 025] (along with the amendments thereto, e.g. [Dkt. 050]) which set the timeframe for

initial discovery disclosures based on the Initial Standing Order be modified and/or vacated in part

with respect to the initial discovery disclosure deadlines that the Court set based on the Initial

Standing Order.

       12.     ComplyRight requests that this putative class action proceed under the initial

discovery disclosure requirements of the Amended Standing Order as if ComplyRight had not filed

its Answer, and that discovery is delayed/stayed consistent with the MIDP program and Amended

Standing Order, effective December 1, 2018, pending resolution of ComplyRight’s Rule 12

motions.

       13.     This request is consistent with the spirit and purpose of the Amended Standing

Order that went into effect December 1, 2018.

       14.     This request is not made for purposes of delay or prejudice.

       15.     Counsel for ComplyRight conferred with counsel for Plaintiffs, and Plaintiffs

oppose this motion.

       16.     WHEREFORE, ComplyRight, Inc. respectfully requests that this Honorable Court

reconsider and amend and/or vacate the initial discovery deadlines imposed under the Initial

Standing Order of the MIDP program [Dkts. 25, 50]; implement and proceed with discovery




                                                 4
    Case: 1:18-cv-04990 Document #: 61 Filed: 12/10/18 Page 5 of 6 PageID #:583




deadlines as contemplated by the Amended Standing Order of the MIDP program as if

ComplyRight had not filed its Answer, including a stay of discovery; and provide any additional

or supplemental relief as may be just and equitable.

 Dated: December 10, 2018                              TROUTMAN SANDERS LLP



                                                       By: /s/ Daniel R. Waltz
                                                          Daniel R. Waltz, ARDC #6304232
                                                          TROUTMAN SANDERS LLP
                                                          One North Wacker Drive, Suite 2905
                                                          Chicago, IL 60606
                                                          Telephone: 312.759.5948
                                                          Facsimile: 312-759-1939
                                                          Email: daniel.waltz@troutman.com

                                                          Attorney for Defendant
                                                          ComplyRight, Inc.




                                                5
     Case: 1:18-cv-04990 Document #: 61 Filed: 12/10/18 Page 6 of 6 PageID #:584




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on December 10, 2018, the foregoing Motion

to Reconsider/Reset Initial Discovery Deadlines was served upon all counsel of record via the

Court’s electronic case filing system pursuant to Local Rule 5.9, and is available for viewing and

downloading on the Northern District’s PACER system.



                                     /s/ Daniel R. Waltz
                                     Daniel R. Waltz




37191109v1




                                                6
